Case: 21-11277     Document: 00516446065         Page: 1     Date Filed: 08/24/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 24, 2022
                                  No. 21-11277                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Ignacio Cardenas Ochoa,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-74-3


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Jose Ignacio Cardenas Ochoa pleaded guilty to money laundering
   conspiracy in violation of 18 U.S.C. § 1956(h) and (a)(1)(A)(i) and was
   sentenced to 87 months of imprisonment. Cardenas Ochoa argues that the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11277       Document: 00516446065           Page: 2    Date Filed: 08/24/2022




                                      No. 21-11277


   factual basis was insufficient to support his conviction because there is no
   evidence that the money at issue was the proceeds of drug trafficking.
            Because he raises this argument for the first time on appeal, we review
   for plain error. United States v. Palmer, 456 F.3d 484, 489 (5th Cir. 2006).
   To demonstrate plain error, Cardenas Ochoa must show (1) an error (2) that
   is “clear or obvious” and (3) that affects his “substantial rights.” Puckett v.
   United States, 556 U.S. 129, 135 (2009). If these showings are made, we may
   correct the error if it seriously affects the fairness, integrity, or public
   reputation of judicial proceedings. Id.
            Viewing the record as a whole, there are sufficient facts to establish
   that the money Cardenas Ochoa transported was proceeds of drug
   trafficking. See United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010) (“In
   assessing factual sufficiency under the plain error standard, we may look
   beyond those facts admitted by the defendant during the plea colloquy and
   scan the entire record for facts supporting his conviction.”). In a signed
   factual basis, Cardenas Ochoa admitted that he was involved in loading drug
   trafficking proceeds in the form of large amounts of U.S. currency into
   secreted compartments in a vehicle for transport. Though Cardenas Ochoa
   now argues that the money at issue could have been payment for fronted
   drugs, the PSR’s detailed description of Cardenas Ochoa’s participation in
   the conspiracy provides facts sufficient to support an inference that the
   money at issue was, in fact, proceeds of drug trafficking.
            To the extent Cardenas Ochoa argues that the factual basis failed to
   establish that a “transaction” occurred, see § 1956(a)(1), such a showing was
   not required to prove the conspiracy offense. See Whitfield v. United States,
   543 U.S. 209, 219 (2005); United States v. Gibson, 875 F.3d 179, 192 (5th Cir.
   2017).




                                           2
Case: 21-11277      Document: 00516446065            Page: 3   Date Filed: 08/24/2022




                                      No. 21-11277


          Cardenas Ochoa has not demonstrated a “clear or obvious” error.
   Puckett, 556 U.S. at 135. Moreover, he fails to argue that he would not have
   entered a guilty plea but for the alleged error and, as such, fails to show that
   any error affected his substantial rights. See United States v. Dominguez
   Benitez, 542 U.S. 74, 83 (2004).
          AFFIRMED.




                                           3